WARREN, J.
Petitioner was formerly employed as a truck driver by the Salvation Army Thrift Store. He appeals a decision that he was not entitled to unemployment insurance benefits because his former employer was not subject to taxes under the Unemployment Compensation Act. ORS 657.
We find there was substantial evidence to support the conclusion that the Thrift Store is exempt from taxation under ORS 657.072(1)(a)(B).1 Emp. Div. v. Archdiocese, 42 Or App 421, 600 P2d 926 (1979).
Affirmed.

 ORS 657.072(l)(a) provides:
"(1) 'Employment’ does not include service performed:
"(a) In the employ of:
"(A) A church or convention or association of churches;
"(B) An organization which is operated primarily for religious purposes and which is operated, supervised, controlled or principally supported by a church or convention or association of churches;”